LightPath Technologies, Inc. Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM LightPath Technologies, Inc. Orlando, Florida We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement on Form S-3 of our report dated September 7, 2011 relating to the consolidated financial statements of LightPath Technologies, Inc. appearing in the Company’s Annual Report on Form 10-K for the year ended June30, 2011. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ Cross, Fernandez & Riley LLP Cross, Fernandez & Riley LLP Orlando, Florida June 20, 2012
